t c memo united_states tax_court estate of lillian beckenfeld deceased ronald beckenfeld trustee petitioner v commissioner of internal revenue respondent docket no 7732-15l filed date stephen a newstadt for petitioner halvor r melom for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination 1all section references are to the internal_revenue_code in effect at all continued we must decide whether to sustain the determinations in the notice_of_determination we hold that we shall sustain those determinations findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found lillian beckenfeld ms beckenfeld was a resident of california at the time of her death on date her spouse mickey beckenfeld mr becken- feld died on date ronald beckenfeld is the son of ms beckenfeld and mr beckenfeld and the trustee of the estate of ms beckenfeld ms beckenfeld’s estate ronald beckenfeld resided in california at the time he filed the petition on date after ms beckenfeld died ms beckenfeld’s estate filed late form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return with respect to ms beckenfeld’s taxable_year ms beckenfeld’s gift_tax_return ms beckenfeld’s gift_tax_return showed total_tax total gift_tax of dollar_figure ms beckenfeld’s estate did not elect in part line of ms beckenfeld’s gift_tax_return to treat any g ifts by husband mr beckenfeld or wife ms beckenfeld to third parties during continued relevant times all rule references are to the tax_court rules_of_practice and procedure the calendar_year as made one-half by each of them on date the date on which ms beckenfeld’s estate filed ms beckenfeld’s gift_tax_return ms beckenfeld’s estate remitted to respondent a payment of dollar_figure ms beckenfeld’s estate’s date payment with respect to ms beckenfeld’s taxable_year which was equal to the amount of the total gift_tax shown in ms beckenfeld’s gift_tax_return ronald beckenfeld was also the trustee of the estate of mr beckenfeld mr beckenfeld’s estate on date after mr beckenfeld died mr beckenfeld’s estate filed late a gift_tax_return with respect to mr beckenfeld’s taxable_year mr beckenfeld’s gift_tax_return mr beckenfeld’s gift_tax_return showed total gift_tax of dollar_figure mr beckenfeld’s estate did not elect in part line of mr beckenfeld’s gift_tax_return to treat any g ifts by husband mr beckenfeld or wife ms beckenfeld to third parties during the calendar_year as made one-half by each of them on date the date on which mr beckenfeld’s estate filed mr becken- feld’s gift_tax_return mr beckenfeld’s estate remitted to respondent a pay- ment of dollar_figure mr beckenfeld’s estate’s date payment with respect to mr beckenfeld’s taxable_year which was equal to the amount of the total gift_tax shown in mr beckenfeld’s gift_tax_return on date respondent assessed the total gift_tax of dollar_figure shown in ms beckenfeld’s gift_tax_return respondent credited ms beckenfeld’s estate’s date payment of dollar_figure against the total gift_tax of dollar_figure shown in ms beckenfeld’s gift_tax_return respondent also assessed additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively as well as interest of dollar_figure as provided by law with respect to ms beckenfeld’s taxable_year we shall refer to the unpaid additions to tax and the unpaid interest that respondent assessed on date with respect to ms beckenfeld’s taxable_year as well as interest provided by law accrued after date as ms beckenfeld’s unpaid liability on date the date on which respondent assessed the additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively as well as interest of dollar_figure as provided by law with respect to ms beckenfeld’s taxable_year respondent sent notice cp respondent’s date letter to ms beckenfeld’s estate in that letter respondent inter alia requested a payment of dollar_figure which was the total amount of those additions to tax and that interest on date respondent assessed the total gift_tax of dollar_figure shown in mr beckenfeld’s gift_tax_return respondent credited mr becken- feld’s estate’s date payment of dollar_figure against the total gift_tax of dollar_figure shown in mr beckenfeld’s gift_tax_return respondent also assessed additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively as well as interest of dollar_figure as provided by law with respect to mr beckenfeld’s taxable_year we shall refer to the addi- tions to tax and the interest that respondent assessed on date with respect to mr beckenfeld’s taxable_year as well as interest provided by law accrued after date as mr beckenfeld’s liability on date the date on which respondent assessed the additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively as well as interest of dollar_figure as provided by law with respect to mr beckenfeld’s taxable_year respondent sent notice cp respondent’s date letter ad- dressed to ronald beckenfeld as the trustee of mr beckenfeld’s estate in that 2only page of respondent’s date letter is in the record our findings_of_fact with respect to that letter are based on that page letter respondent inter alia requested a payment of dollar_figure which was the total amount of those additions to tax and that interest at a time not established by the record ms beckenfeld’s estate retained stephen a newstadt mr newstadt an attorney to represent it with respect to respondent’s request for payment of dollar_figure set forth in respondent’s date letter at a time not established by the record mr beckenfeld’s estate retained mr newstadt to represent it with respect to respondent’s request for payment of dollar_figure set forth in respondent’s date letter on date a revenue_officer with respondent’s collection function sent a letter addressed to ronald beckenfeld as the trustee of ms beckenfeld’s estate in that letter the revenue_officer informed ronald beckenfeld that ms beckenfeld’s unpaid liability remained unpaid and demanded payment of that liability on date the revenue_officer met with ronald beckenfeld during that meeting the revenue_officer asked ronald beckenfeld to request that ms beckenfeld’s estate’s attorney contact him 3only page of respondent’s date letter is in the record our findings_of_fact with respect to that letter are based on that page on date mr newstadt acting in his capacity as the attorney for ms beckenfeld’s estate telephoned the revenue_officer during that telephone call mr newstadt informed the revenue_officer that he believed that ms becken- feld’s unpaid liability had been satisfied and that he would send documenta- tion to the revenue_officer to support that belief thereafter mr newstadt sent by facsimile to the revenue_officer a copy of respondent’s date letter that was addressed to ronald beckenfeld as the trustee of mr beckenfeld’s estate mr newstadt also sent by facsimile to the revenue_officer a copy of a letter dated date mr beckenfeld’s estate’s date letter that mr newstadt acting in his capacity as the attorney for mr beckenfeld’s estate had sent to respondent in response to respondent’s date letter in mr beckenfeld’s estate’s date letter mr beckenfeld’s estate set forth in pertinent part the following instructions mr beckenfeld’s estate’s instructions in mr beckenfeld’s estate’s date letter re estate of mickey beckenfeld enclosed is a check in the amount of dollar_figure which represents final payment pursuant to the enclosed letter and notice number cp220 dated june in the above estate for form_709 and tax period date mr newstadt also sent by facsimile to the revenue_officer the front of a check for dollar_figure mr beckenfeld’s estate’s date check that he had included with mr beckenfeld’s estate’s date letter when he sent that letter to respondent consistent with mr beckenfeld’s estate’s instructions in mr beckenfeld’s estate’s date letter ronald beckenfeld acting as the trustee of mr beckenfeld’s estate signed mr beckenfeld’s estate’s date check and noted on the front of that check mr beckenfeld’s gift_tax_return with respect to which the check was being remitted as well as mr becken- feld’s social_security_number ronald beckenfeld’s notation on mr beckenfeld’s estate’s date check we shall sometimes refer collectively to mr beckenfeld’s estate’s instructions in mr beckenfeld’s estate’s date letter and ronald beckenfeld’s notation on mr beckenfeld’s estate’s date check as mr beckenfeld’s estate’s instructions to respondent on date respondent issued to ms beckenfeld’s estate a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to ms beckenfeld’s taxable_year on date mr newstadt acting in his capacity as the attorney for ms beckenfeld’s estate submitted to respondent form request for a collection_due_process or equivalent_hearing ms beckenfeld’s estate’s form in that form mr newstadt requested a hearing with respondent’s appeals_office appeals_office with respect to the notice_of_intent_to_levy mr newstadt did not request in part of that form any collection alternatives instead he attached a letter in which he explained why he was requesting a hearing with the appeals_office that letter stated in pertinent part penalties and interest for lillian beckenfeld’s gift_tax_return was sic paid in full on date check number in the amount of dollar_figure c heck number for payment in full of the penalties and interest at issue here clearly indicated in the memo line that it was for payment of monies owed by the estate of mickey beckenfeld because both mickey and lillian were deceased at the time of pay- ment it was assumed that the amount owed for lillian’s return was being charged over to the estate as the estate itself was the only active taxpayer the fact that mickey’s social_security_number was also included in the memo line of the check is of no consequence furthermore prior to payment in full of the penalties and interest owed on lillian’s gift_tax_return an irs agent verified over the telephone that dollar_figure was in fact the full amount due by the estate on date respondent’s settlement officer settlement officer who was assigned to ms beckenfeld’s estate’s form sent a letter settle- ment officer’s date letter to ronald beckenfeld as the trustee of ms beckenfeld’s estate and sent a copy of that letter to mr newstadt as the attorney for ms beckenfeld’s estate in the settlement officer’s date letter the settlement officer acknowledged receipt of ms beckenfeld’s estate’s form and scheduled a telephonic hearing with mr newstadt for p m on date with respect to the notice_of_intent_to_levy on date the settlement officer held a telephonic hearing date hearing with mr newstadt the attorney for ms beckenfeld’s estate during that hearing mr newstadt did not dispute ms beckenfeld’s unpaid liability instead he argued that despite mr beckenfeld’s estate’s instructions to respondent mr beckenfeld’s estate’s date check was intended to pay ms beckenfeld’s unpaid liability during the date hearing mr newstadt also advanced certain arguments that pertained to mr beckenfeld’s taxable_year the settlement officer reminded mr newstadt during the date hearing of mr beckenfeld’s estate’s instructions in mr beckenfeld’s estate’s date letter the settlement officer also reminded mr newstadt 4as noted above in mr beckenfeld’s estate’s date letter mr beckenfeld’s estate set forth in pertinent part the following instructions continued during the date hearing of ronald beckenfeld’s notation on mr beckenfeld’s estate’s date check the settlement officer advised mr newstadt during the date hearing that mr beckenfeld’s estate’s instructions to respondent instructed respondent to use mr beckenfeld’s estate’s date check to satisfy mr beckenfeld’s liability not ms becken- feld’s unpaid liability the settlement officer advised mr newstadt during the date hearing that respondent had followed mr beckenfeld’s estate’s instructions to respondent and applied mr beckenfeld’s estate’s date check against mr beckenfeld’s liability the settlement officer also informed mr continued re estate of mickey beckenfeld enclosed is a check in the amount of dollar_figure which represents final payment pursuant to the enclosed letter and notice number cp220 dated june in the above estate for form_709 and tax period date 5as noted above consistent with mr beckenfeld’s estate’s instructions in mr beckenfeld’s estate’s date letter ronald beckenfeld acting as the trustee of mr beckenfeld’s estate signed mr beckenfeld’s estate’s date check and noted on that check mr beckenfeld’s gift_tax_return with respect to which the check was being remitted as well as mr beckenfeld’s social_security_number newstadt that he would not consider certain arguments that mr newstadt had advanced during the date hearing and that pertained to mr beckenfeld’s taxable_year that was because the appeals_office had jurisdiction over only the notice_of_intent_to_levy with respect to ms beckenfeld’s taxable_year in response to which ms beckenfeld’s estate had filed ms beckenfeld’s estate’s form on date the appeals_office issued to ms beckenfeld’s estate a notice_of_determination in which that office sustained the notice_of_intent_to_levy the notice stated in pertinent part summary of determination appeals has verified that applicable laws and administrative proce- dures have been met has considered the issues raised and has bal- anced the collection action with the legitimate concerns that such action be no more intrusive than necessary collection’s plan to levy is sustained an attachment to the notice_of_determination stated in pertinent part summary and recommendation the taxpayer requested a timely cdp-levy hearing with appeals under sec_6330 following receipt of letter final notice notice_of_intent_to_levy and notice of your right to a hearing the taxpayer’s power_of_attorney poa stephen newstadt attorney states on cdp-levy form request for a collection due process hearing gift_tax_return issue of unpaid penalties inter- est sic the proposed levy by collection is appropriate in this case for reasons stated below brief background lillian beckenfeld died on at age the trustee of taxpayer’s estate is ronald beckenfeld taxpayer’s son on the trustee filed the subject form_706 reporting dollar_figure taxable_gifts dollar_figure prior taxable_gifts dollar_figure total taxable dollar_figure gift_tax balance due on the trustee paid dollar_figure to full y pay the gift_tax on the return the due_date of the form_709 wa sec_3_5 months after the end of the taxable_year which was in this case on the gift_tax was assessed along with failure_to_file_penalty of dollar_figure failure to pay penalty of dollar_figure interest of dollar_figure the current balance due with accruals is about dollar_figure on settlement officer nathan august mailed a confer- ence letter to taxpayer and trustee and a copy to poa scheduling a telephonic hearing for the conference letter offered the opportunity for a face-to-face cdp hearing on settlement officer conducted a telephonic hearing with poa discussion and analysis verification of legal and procedural requirements i nathan august verified the requirements of any applicable law or administrative procedure were met the tax_assessment was made on the applicable cdp_notice period based on the form_709 return taxpayer filed per sec_6201 and the notice_and_demand for payment letter was mailed to taxpayer’s last_known_address within days of the assess- ment as required by sec_6303 there has been a neglect or refusal to pay the tax_liabilities giving rise to a statutory gift_tax lien under sec_6324 the appropriate computer codes have been posted with the correct date for the tax periods at issue to suspend both levy action and the statutory period of collection to collect these taxes the above items were verified through analysis of irs computer account transcripts taxpayer is not in bankruptcy nor did the taxpayer have a pending bankruptcy case at the time the cdp_notice was sent settlement officer had no prior involvement with taxpayer for the types of tax and tax period associated with this cdp case either in compliance or appeals issues raised by taxpayer during the hearing settlement officer told poa that there were two form sec_709 filed for lillian beckenfeld and mickey beckenfeld separately for the same amounts and at the same time settlement officer told poa that the trustee ronald beckenfeld filed both returns late and paid the respective gift_taxes due late poa said that the penalties charged for taxpayer were not in dispute but that the penalties for mickey beckenfeld should be abated due to reasonable_cause poa said that the dollar_figure check payment dated was intended to pay the penalties and interest on the taxpayer’s account not mickey beckenfeld’s account settlement officer pointed out that the bill to mickey beckenfeld estate was the bill to pay penalties and interest under mickey beckenfeld’s separately filed form_709 period settlement officer explained to poa that any disputes he has in regards to the penalties and interest charged under mickey becken- feld’s separate form_709 are not under appeals’ review jurisdiction because this cdp hearing is for lillian’s sic beckenfeld’s separate form_709 settlement officer told poa that settlement officer is not making any determination in regards to mickey beckenfeld’s separate_account and referred poa to deal with compliance regarding any disputes regarding mickey beckenfeld’s account settlement officer told poa that the bill for penalties and interest on taxpayer’s account was issued settlement officer told poa that that is the bill that the trustee should have made payment on settlement officer asked poa why payment wasn’t made until date after another bill was issued under mickey beckenfeld poa alluded to some other interim issues with the estate settlement officer told poa that the dollar_figure check was specifi- cally designated both on the check itself and on poa’s cover letter to pay liability of mickey beckenfeld under his social_security_number for form_709 period and that is how the irs applied the pay- ment poa said that was not the intent poa said that payment was meant to be for taxpayer’s liability poa said we believe it to be paid settlement officer told poa that settlement officer is not moving the payment from mickey beckenfeld’s account to taxpayer’s account because the payment was designated to mickey beckenfeld’s account and settlement officer is not going to create a liability under mickey beckenfeld’s account poa said he plans to apply for full refund under mickey becken- feld’s account settlement officer told poa that the current_liability is dollar_figure and that settlement officer is sustaining collection plan to levy collection alternatives offered by the taxpayer the poa and trustee did not propose a collection alternative the poa inquired about settlement officer’s ability to settle the liability for less than what is owed settlement officer advised poa that the settlement authority under irc sec applies to offer in com- promise based on either doubt as to collectability or doubt as to liability the poa conceded that doubt as to collectability does not exist in this case settlement officer informed that the penalties charged are correct balancing action the penalties and interest are owed the poa and trustee did not propose a collection alternative to resolve the liability therefore collection’s plan to levy balances the need for the efficient collection of tax with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the proposed levy action by collection is sustained upon all property and rights to property belonging to the taxpayer or on which there is a lien provided for the payment of the tax penalties and interest collection cannot pursue levy against property of the donee trustee ronald beckenfeld for this liability without establishing a transferee_liability assessment against him first opinion ms beckenfeld’s estate acknowledges that mr beckenfeld’s estate’s instructions to respondent instructed respondent to apply mr beckenfeld’s estate’s date check against mr beckenfeld’s liability nonetheless ms beckenfeld’s estate’s contends that mr beckenfeld’s estate’s date check was intended to pay ms beckenfeld’s unpaid liability on the record before us we reject that contention a taxpayer may designate how voluntary tax_payments should be applied by the internal_revenue_service irs 141_tc_173 the irs must honor a taxpayer’s designation of a voluntary tax payment id pincite in mr beckenfeld’s estate’s date letter mr beckenfeld’s estate set forth in pertinent part the following instructions re estate of mickey beckenfeld enclosed is a check in the amount of dollar_figure which represents final payment pursuant to the enclosed letter and notice number cp220 dated june in the above estate for form_709 and tax period date in addition mr beckenfeld’s estate’s date check was attached to mr beckenfeld’s estate’s date letter consistent with mr beckenfeld’s estate’s instructions in mr beckenfeld’s estate’s date letter ronald beckenfeld acting as the trustee of mr beckenfeld’s estate signed mr becken- feld’s estate’s date check and noted on that check mr beckenfeld’s gift_tax_return with respect to which the check was being remitted as well as mr beckenfeld’s social_security_number on the record before us we find that mr beckenfeld’s estate’s instructions to respondent instructed respondent without reservation to use mr beckenfeld’s estate’s date check to satisfy mr beckenfeld’s liability not ms beckenfeld’s unpaid liability on that record we further find that respon- dent followed those instructions on the record before us we find that ms beckenfeld’s unpaid liability remains unpaid on that record we shall sustain the determinations in the notice_of_determination we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent 6we note that ms beckenfeld’s estate advances certain arguments that relate to mr beckenfeld’s liability we do not have jurisdiction over that liability see sec_6330 115_tc_35
